DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 09/10/2020 for application number 17/017,219. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit of Chinese Application Number CN202010339129.0 filed on 04/26/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/20201 and 10/12/2021 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

References Cited but not Used
Asami (US 2002/0054158 A1) – describes a system that allows for an icon or thumbnail to change (i.e. become dynamic) during a move operation by a user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cansino et al. (US 2018/0157399 A1).

Regarding claim 1, Cansino teaches a method for displaying an application icon on a terminal, the method comprising: 
receiving an operation on an application icon displayed on a display interface of the terminal [Fig. 8, (810), Para. 52, receiving a touch operation on icon]; and 
determining and displaying a dynamic picture of the application icon according to the operation [Fig. 8, (820), Para. 53, displaying an animation based on the touch operation (i.e. spider legs moving)].  

Regarding claims 2 and 13, Cansino teaches all of the limitations of claim 1 as described above. Cansino further teaches wherein the application icon comprises multiple layers, wherein each layer of the multiple layers is one of a static image or a dynamic image [Para. 44, each icon can be made of a multipart interface icon having a plurality of sub-icons (i.e. dynamic icons)].  

Regarding claims 3 and 14, Cansino teaches all of the limitations of claim 2 as described above. Cansino further teaches wherein determining and displaying the dynamic picture of the application icon according to the operation comprises: acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for a dynamic effect [Fig. 8, (820), Para. 53, after determining the touch input on a portion of the icon, displaying an animation based on the touch].  

Regarding claim 4, Cansino teaches all of the limitations of claim 3 as described above. Cansino further teaches wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring an operation parameter of the operation [Fig, 8, (810), Para. 52, receive touch input on icon]; determining, based on the operation parameter, a processing mode in which the multiple layers in the application icon are processed for the dynamic effect [Fig. 8, (810), Para. 52, determine location of touch input on multipart icon]; and acquiring and displaying the dynamic picture of the application icon by processing the multiple layers in the processing mode [Fig. 8, (820), Para. 53, after determining the touch input on a portion of the icon, displaying an animation based on the touch].  

Regarding claims 5 and 15, Cansino teaches all of the limitations of claim 1 as described above. Cansino further teaches wherein the operation comprises at least one of a Para. 52, touch input].  

Regarding claims 6 and 16, Cansino teaches all of the limitations of claim 5 as described above. Cansino further teaches wherein the operation comprises the moving operation of moving the application icon, wherein acquiring the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring a moving speed at which the application icon is moved, and a moving direction along which the application icon is moved [Fig. 8, Para. 53, determine the characteristics of the touch (i.e. location and movement)]; and acquiring the dynamic picture of the application icon by moving the multiple layers in the application icon according to the moving speed and the moving direction [Fig. 8, Para. 53, determine the animation of the multipart icon (i.e. moving the legs of spider at a speed and direction based on the touch input)].  

Regarding claim 7, Cansino teaches all of the limitations of claim 6 as described above. Cansino further teaches wherein acquiring the dynamic picture of the application icon by moving the multiple layers in the application icon according to the moving speed and the moving direction comprises: acquiring a moving parameter corresponding to a layer in the application icon, the moving parameter being determined based on a level of the layer [Fig. 8, Para. 53, determine the characteristics of the touch (i.e. location and movement)]; moving the layer in the application icon according to the moving parameter, the moving speed, and the moving direction [Fig. 8, Para. 53, determine the animation of the multipart icon (i.e. moving the legs of spider at a speed and direction based on the touch input)]; and displaying the application icon according to a trajectory of the layer in the application icon [Fig. 8, Para. 53, determine the animation of the multipart icon (i.e. moving the legs of spider at a speed and direction based on the touch input)].  

Regarding claims 8 and 17, Cansino teaches all of the limitations of claim 5 as described above. Cansino further teaches wherein the operation comprises the clicking operation on the application icon, wherein acquiring the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring a location where the clicking operation is performed [Fig. 3, Para. 37, user input on corner of multipart icon]; and acquiring the dynamic picture of the application icon by expanding the multiple layers in the application icon outward starting from the location [Fig. 3, Para. 37, user drags corner expanding the multipart icon, generating a larger icon].  

Regarding claim 9, Cansino teaches all of the limitations of claim 8 as described above. Cansino further teaches wherein acquiring the dynamic picture of the application icon by expanding the multiple layers in the application icon outward starting from the location 19Attorney Docket No. 13269.0135 comprises: acquiring an expanding parameter corresponding to a layer in the application icon, the expanding parameter being determined based on a level of the layer [Fig. 3, Para. 37, user input on corner of multipart icon]; expanding, according to the expanding parameter, the layer in the application icon outward starting from the location [Fig. 3, Para. 37, user drags corner expanding the multipart icon, generating a larger icon]; and displaying the application icon Fig. 3, Para. 37, displaying the newly generated larger icon].  

Regarding claim 12, Cansino teaches a terminal, comprising: 
a processor [Fig. 10, (1014), Para. 62, processing unit]; and 
a memory storing an instruction executable by the processor [Fig. 10, (1016), Para. 62, memory], wherein the processor is configured to: 
receive an operation on an application icon displayed on a display interface of the terminal [Fig. 8, (810), Para. 52, receiving a touch operation on icon]; and 
determine and display a dynamic picture of the application icon according to the operation [Fig. 8, (820), Para. 53, displaying an animation based on the touch operation (i.e. spider legs moving)].

Regarding claim 20, Cansino teaches a non-transitory computer-readable storage medium, having stored thereon computer executable instructions which, when executed by a processor, implement: 
receiving an operation on an application icon displayed on a display interface of a terminal [Fig. 8, (810), Para. 52, receiving a touch operation on icon]; and 
determining and displaying a dynamic picture of the application icon according to the operation [Fig. 8, (820), Para. 53, displaying an animation based on the touch operation (i.e. spider legs moving)].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cansino et al. (US 2018/0157399 A1) in view of Ording et al. (US 2010/0077336 A1) and further in view of Robert et al. (US 2012/0084688 A1).

Regarding claims 10 and 18, Cansino teaches all of the limitations of claim 5 as described above. But, Cansino does not explicitly teach wherein the operation comprises the deleting operation of deleting the application icon as a first application icon, wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring a distance between a second application icon and the first application icon according to the operation on the first application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the first application icon; determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations.  

Figs. 3A-C, Paras. 24-28, determine the types of icons are displayed (i.e. file, folder, disk, trash, etc.)]; determining, based on the information about the first and second application icons, how the second application icon should respond [Paras. 24-28, determine if the second icon should be altered based on the first icon selection]; and determining a dynamic picture of the second application icon according to the information about the first and second application icons [Figs. 3A-C, Paras. 24-28, changing the second application icon based on the first application icon information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the icon transformation related to user input of Cansino and incorporate the modification of additional application icons based on an input to a first icon of Ording to allow the system to modify additional icons based on a single input.
A person having ordinary skill in the art would have been motivated to modify and include the modification of additional application icons based on an input to a first icon to allow the user to view modified icons based on a single input to determine further operations, creating an efficient and user friendly system.

Para. 34, determine predetermined threshold times and distances from moving a first icon to a second location]; and determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move [Figs. 2, Paras. 28-32, displaying a change in icon preview during an operation based on the predetermined threshold times and distances]. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the icon transformation related to user input of Cansino and incorporate the determination of time and distance when moving icons of Robert to allow the system to modify the display of selected icons when performing an operations.
A person having ordinary skill in the art would have been motivated to modify and include the determination of time and distance when moving icons to allow the user to view modified icons during an operations based on characteristics of a movement, creating and efficient and user friendly system.

Regarding claims 11 and 19, Cansino as modified by Ording and Robert teaches all of the limitations of claim 10 as described above. Robert further teaches moving a layer in the first application icon corresponding to the operation on the first application icon, wherein determining the dynamic picture of the first application icon comprises: acquiring moving parameters corresponding to the respective layers in the second application icon, the moving parameters being determined based on respective levels of the respective layers in the second application icon [Figs. 2, Paras. 28-32, 34, determining the movement characteristics of the selected item (i.e. determine predetermined threshold times and distances from moving a first icon to a second location)]; and displaying the first application icon according to a trajectory of the layer in the first application icon [Figs. 2, Paras. 28-32, displaying a change in icon preview during an operation based on the predetermined threshold times and distances].  
Ording further teaches acquiring moving parameters corresponding to the respective layers in the second application icon, the moving parameters being determined based on respective levels of the respective layers in the second application icon [Figs. 3A-C, Paras. 24-28, determine the types of icons are displayed (i.e. file, folder, disk, trash, etc.)]; moving the respective layers in the second application icon respectively according to 20Attorney Docket No. 13269.0135 the moving parameters [Figs. 3A-C, Paras. 24-28, changing the second application icon based on the first application icon information].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179